Exhibit 10.1

 

 

MYR GROUP INC.

 

RESTRICTED STOCK AWARD AGREEMENT

(Named Executive Officer)

 

This AGREEMENT (this “Agreement”) is made as of March 23, 2017, by and between
MYR Group Inc., a Delaware corporation (the “Company”), and [                  
] (“Grantee”).

 

1.Grant of Restricted Stock. Pursuant to the MYR Group Inc. 2007 Long-Term
Incentive Plan (Amended and Restated as of May 1, 2014) (the “Plan”) and subject
to the terms and conditions thereof and the terms and conditions hereinafter set
forth, the Company has granted, as of March 23, 2017 (the “Date of Grant”), to
Grantee [         ] shares of Common Stock (the “Restricted Stock”).

 

2.Rights of Grantee. The shares of Restricted Stock subject to this grant shall
be fully paid and nonassessable and shall be either (a) represented by
certificates held in custody by the Company until all restrictions thereon have
lapsed, together with a stock power or powers executed by the Grantee in whose
name such certificates are registered, endorsed in blank and covering such
shares of Restricted Stock, or (b) held at the Company’s transfer agent in book
entry form with appropriate restrictions relating to the transfer of such shares
of Restricted Stock, and endorsed with an appropriate legend referring to the
restrictions hereinafter set forth. Grantee shall have all the rights of a
stockholder with respect to such shares, including the right to vote the shares
and receive all dividends and other distributions paid or made with respect
thereto; provided, however, that dividends or other distributions on the
Restricted Stock will be deferred until and paid contingent upon the vesting of
such Restricted Stock.

 

3.Restrictions on Transfer of Shares of Restricted Stock. The shares of
Restricted Stock may not be transferred, assigned or subject to any encumbrance,
pledge or charge, until the shares of Restricted Stock have vested as provided
in Sections 4 and 5 hereof; provided, however, that the Grantee’s rights with
respect to the Restricted Shares may be transferred by will or pursuant to the
laws of descent and distribution. Any purported transfer in violation of the
provisions of this Section 3 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in the
Restricted Shares.

 

4.Vesting of Restricted Shares. Subject to the terms and conditions of this
Agreement and the Plan, the shares of Restricted Stock shall vest in accordance
with the vesting schedule set forth on Exhibit A hereto provided the Grantee
remains continuously employed by the Company until the applicable vesting dates
listed on Exhibit A.

 



1 

 

 

5.Accelerated Vesting of Restricted Shares. Notwithstanding the provisions of
Section 4 hereof, the shares of Restricted Stock covered by this Agreement shall
become immediately vested in full if any of the following circumstances apply:

 

(a)Termination without Cause or Good Reason: Grantee’s termination of employment
without “Cause” or with “Good Reason” (as each term is defined in the Grantee’s
Employment Agreement with the Company, dated [                    ], as may be
amended from time to time (the “Employment Agreement”)).

 

(b)Death or Disability: Grantee dies or upon his “Disability” (as such term is
defined in the Employment Agreement).

 

(c)Change in Control: A Change in Control occurs while Grantee is an employee of
the Company.

 

6.Forfeiture of Shares. Except to the extent the shares of Restricted Stock
covered by this Agreement have vested pursuant to Sections 4 or 5 hereof,
Grantee’s right to retain the shares of Restricted Stock covered by this
Agreement shall be forfeited automatically and without further notice on the
date that Grantee ceases to be an employee of the Company or a Subsidiary prior
to the third anniversary of the Date of Grant for any reason other than as
described in Section 5.

 

7.No Employment Contract. Nothing contained in this Agreement shall (a) confer
upon Grantee any right to be employed by or remain employed by the Company, or
(b) limit or affect in any manner the right of the Company to terminate the
employment of Grantee at any time.

 

8.Withholding Taxes. To the extent that the Company is required to withhold any
federal, state, local or foreign taxes in connection with any delivery of shares
of Restricted Stock to the Grantee, it shall be a condition to the receipt of
such delivery that the Grantee shall pay such taxes by the Company’s retention
of a portion of the shares of Restricted Stock otherwise deliverable to the
Grantee. The shares so retained shall be credited against such withholding
requirement at the Fair Market Value on the date of such delivery. In no event,
however, shall the Company accept shares for payment of taxes in excess of
minimum required tax withholding rates; therefore, Grantee agrees to a payroll
deduction for the amount of the withholding requirement that may be greater than
the value of the whole number of shares retained for such purpose.

 

9.Restrictive Covenants. If the Grantee engages in any conduct in breach of any
noncompetition, nonsolicitation or confidentiality obligations to the Company
under any agreement, policy or plan, then such conduct shall also be deemed to
be a breach of the terms of the Plan and this Agreement. Upon such breach,
Grantee’s right to receive the shares of Restricted Stock covered by this
Agreement shall be forfeited automatically and without further notice and, if
and to the extent any shares of Restricted Stock covered by this Agreement have
vested pursuant to Sections 4 or 5 within a period of 18 months prior to such
breach, the Grantee shall be required to return to the Company, upon demand,
such shares or the net proceeds of any sales. For purposes of this Section 9,
net proceeds shall mean the amount realized upon the disposition of the shares,
less any applicable taxes withheld by the Company.

 



2 

 

 

10.Recovery of Restricted Stock. If (a) the Company restates any part of its
financial statements for any fiscal year or years during which the shares of
Restricted Stock covered by this Agreement have been granted due to material
noncompliance with any financial reporting requirement under the U.S. securities
laws applicable to such fiscal year or years (a “Restatement”) and (b) the
Committee determines that Grantee is personally responsible for causing the
Restatement as a result of Grantee’s personal misconduct or any fraudulent
activity on the part of Grantee, then the Committee has discretion to, based on
applicable facts and circumstances and subject to applicable law, cause the
Grantee’s right to receive the shares of Restricted Stock covered by this
Agreement to be forfeited automatically and without further notice and, if and
to the extent any shares of Restricted Stock covered by this Agreement have
vested pursuant to Sections 4 or 5 within a period of 18 months prior to the
Restatement, the Grantee shall be required to return to the Company, upon
demand, such shares or the net proceeds of any sales. For purposes of this
Section 10, net proceeds shall mean the amount realized upon the disposition of
the shares, less any applicable taxes withheld by the Company. Notwithstanding
anything herein to the contrary, Grantee’s consent shall not be required for an
amendment to this Agreement that is deemed necessary by the Company to ensure
compliance with the Dodd-Frank Wall Street Reform and Consumer Protection Act
(the “Dodd-Frank Act”) or any regulations promulgated thereunder, including as a
result of the implementation of any recoupment policy the Company adopts to
comply with the requirements set forth in the Dodd-Frank Act.

 

11.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions that
arise and to exercise its discretionary authority under the Plan in connection
with the grant of shares of Restricted Stock.

 

12.Miscellaneous. All decisions or interpretations of the Committee with respect
to any question arising under the Plan or this Agreement shall be binding,
conclusive and final. The waiver by the Company of any provision of this
Agreement shall not operate as or be construed to be a subsequent waiver of the
same provision or of any other provision of this Agreement. Grantee agrees to
execute such other agreements, documents or assignments as may be necessary or
desirable to effect the purposes of this Agreement.

 

13.Capitalized Terms. All capitalized terms used in this Agreement that are not
defined herein shall have the meanings given them in the Plan or resolutions
adopted by the Committee authorizing grants made under this Agreement, unless
the context clearly requires otherwise.

 



3 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, as of the day and year first above
written.

 

  MYR GROUP INC.               By:       Name:  William A. Koertner    
Title:  Chairman of the Board

 

The undersigned Grantee hereby acknowledges receipt of an executed copy of this
Agreement and accepts the right to receive any shares of Restricted Stock or
other securities covered hereby, subject to the terms and conditions of the Plan
and the terms and conditions herein above set forth.

  

      Grantee       Date:   

 

4 

 

 

Exhibit A

 

Time Based Restricted Stock Vesting Schedule

Grant of Date [         ], 2017

 

Date Total Shares of Restricted Stock Vested [            ], 2018  
[            ], 2019   [            ], 2020          

 



5 

 

 

